DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition comprised of processed fecal samples. This judicial exception is not integrated into a practical application because the claims provide for a natural product, as defined by the MPEP 2106.04(c). The claims are drawn to a product-by-process composition, wherein the composition comprises a mixture of two processed fecal samples that are provided in a capsule. In order to fully analyze the claims, the Applicant is directed to the product-by-process analysis of composition claims. See MPEP 2113. In the instant situation, the process of making the product is defined by the claimed process; however, the instant specification does not provide clear metes and bounds on the associated process, and as such, based upon the product-by-process analysis, the claimed processing steps do not appear to materially affect the structure of the composition, and they can merely be interpreted to mean that bacterium were isolated from fecal samples. In addition to the processing steps, the samples are stored in a cold storage device; since this limitation appears to suggest that they were, essentially, stored in a refrigerator or freezer, and the structure of the claimed composition has not changed from this step, this step clearly does not materially affect the structure of the claimed composition. Since the processing steps, and storage steps do not appear to materially affect the structure of the claimed composition, the product-by-process allows for the independent claim to be interpreted as follows: a bacteriotherapy composition that includes bacterial samples from two different fecal samples (bacteriotherapy is interpreted to mean a therapy that utilizes either living or dead bacteria), wherein these bacterial samples are placed inside a capsule.
	In order to analyze the claims under 35 USC 101, the Applicant is directed to MPEP 2106, for the subject matter analysis. Specifically, the Applicant is directed to the flowchart of section III. The first step of the analysis asks if the claims are directed to a statutory category; since the claims are drawn to a composition, the answer is: yes. Step 2A asks if the claims are drawn to a product of nature; given the broadest reasonable interpretation of the claimed composition, the composition comprises at least two bacterial samples (derived from two fecal samples), placed inside a capsule. Since the two bacterial samples are natural products, and a capsule does not provide for a special physical form that materially affects its contents, the claims continue to define a natural product and the answer to step 2A is: yes. Finally, the analysis asks if the claims recite significantly more than the natural product. Given the broadest reasonable interpretion of the claimed product-by-process composition, the claims are drawn to a mixture of two naturally occurring bacteria derived from fecal samples. Since the individual bacteria would be a natural product, and there is nothing in the instant specification to suggest that the combination of two individual [unnamed] bacteria 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 18 define a product-by-process composition wherein fecal samples are processed. The term processed is unclear, because there is nothing in the instant specification that clearly delineates the metes and bounds of what processes are included and excluded in the claimed method. When looking at the instant specification, paragraph [0026] provides a non-limiting example of processing as including blending or filtering, but appears to suggest that these are not the only processes that should be included in the claimed process. For example, the moment a fecal sample is flushed down a toilet, it is subjected to a blending step, and the moment it enters the sewer system, it is mixed with other processed fecal samples, and as such, these steps would technically fulfill nearly all of the claimed steps. Furthermore, once the material from the sewer system enters a sewage treatment plant, it is subjected to filtering steps, which would also fulfill the broadly described processing steps. Since there is no reasonable manner to assess what processing steps are reasonable to assume, and which steps are not, there is no reasonable manner of determining what the scope of the claimed method could be. Furthermore, since the claims are drawn to product-by-process limitations, it is unclear if the Applicant does provide a processing step that provides for a materially different composition. For the sake of examining the claims on their merits, it will be assumed that the processing steps can be any method of processing a fecal sample for pharmacological use.
Claims 2-6, 19 and 20 are rejected insofar as they claim dependence on either claims 1 or 18, and do not cure the indefiniteness of the processing limitation.
Claim 7 is rejected for reasons similar to the above rejections of claims 1 and 18. That is to say, it is unclear how to interpret processing in the context of the claimed method. Since this is a method, there is no product-by-process analysis, as there was for the above rejection of claims 1 and 18; however, since the claims are drawn to a method, and it is unclear how to fully interpret the scope of processing, the above argument reasonably applies to the method claims, as well.
Claims 8-17 are rejected insofar as they claim dependence on either claims 1 or 18, and do not cure the indefiniteness of the processing limitation.
Claims 4, 10, and 20 all claim glycol as the cryoprotectant. When considering the IUPAC definition of the term “glycol” it is a synonym of “diol,” wherein it defines any aliphatic diol. See https://goldbook.iupac.org/terms/view/D01748. This is further confused by the fact that several glycols are routinely used as cryoprotectants, and as such, it is unclear if the Applicant is trying to claim all glycols (which might not be specific glycol in mind for use as a cryoprotectant; however, it is unclear which specific cryoprotective glycol is used. For the sake of examining the claims on their merit, it will be assumed that the limitation “wherein the cryoprotectant includes a glycol” means any glycol that is conventionally used for cryoprotection.
Claims 14 and 15 are indefinite because it is unclear how to interpret the limitations “refrigerator” and “freezer.” While the objects these terms are referring to is clear, their intent within the method is unclear. When looking at these terms, refrigerator and freezer are conventionally known by the layperson; however, as these are used in a method, their specific use is unclear. For example, it appears that the limitation “refrigerator” and “freezer” are supposed to imply a temperature limitation, but there is no indication in the claims, or the instant specification to suggest what temperature range these should be set to. For example, a refrigerator can be set to any temperature, including freezing temperature, and in a biological laboratory there are several freezers ranging in temperature from about 0ºC to -80ºC. As such, it is unclear how to interpret this limitation, since it appears that the intent of the limitation is to provide a storage temperature, and not necessarily a location for storage. For the sake of examining the claims on their merit, “refrigerator” is interpreted to mean any storage temperature below room temperature and “freezer” is interpreted to mean any storage temperature that is at, or below, 0ºC. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 11-15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakken (Anaerobe, 15, 285-289, 2009 [IDS Reference]) and Borody (WO 02/07741). Bakken teaches bacteriotherapy compositions, and methods of making these compositions. Bakken processes fecal samples in a manner to allow these fecal samples to be administered to an individual. Bakken describes acquiring processing the samples. Bakken notes that patients have received compositions comprising samples mixed from more than one fecal sample. See page 286, “Fecal bacteriotherapy” section. Bakken does not state that this process involved storing [the sample] in a cold storage device. However, Bakken does explicitly note that the processed fecal samples can be stored in a cold storage device. See page 287, right column, last paragraph, bridging to page 288. Bakken notes that frozen processed stool samples can be effectively used for bacteriotherapy, suggesting that the samples described in the above-cited “Fecal bacteriotherapy” section (page 287) could be predictably stored and frozen, then combined as necessary. Although Bakken does not teach encapsulating the composition in a capsule, Bakken does explicitly note that bacteriotherapy compositions can be administered orally or rectally, suggesting that proving the composition in a capsule would be obvious, since orally administered capsules and rectally administered suppositories are a widely accepted method of administering pharmacological compositions via the oral or rectal route.
Although Bakken does not teach providing a bacteriotherapy composition in a capsule, other bacteriotherapy compositions have effectively utilized capsules as a means of administration. Specifically, Borody provides bacteriotherapy probiotic compositions. These composition can include any number of probiotic bacteria, wherein some of these bacteria could be derived from feces.  See the cover page, “Abstract” section. Borody specifically notes that powderized samples can be provided in an enteric-coated capsule. See page 7, third paragraph. As such, it would be reasonable that the composition of Bakken could be processed into a powderized form, and applied 
With respect to claim 1, Bakken largely teaches overlapping compositions wherein more than one fecal samples is subjected to a process, and mixed, and administered to a subject. Bakken does not state that this composition was provided in a capsule, but clearly indicates that providing this composition via the oral or rectal route would be expected. Borody provides for a different bacteriotherapy, because it was not explicitly fecally derived; however, Borody suggests a number of probiotic bacterium that would likely be found in a fecal sample. Borody indicates that this bacteriotherapy can be provided in a capsule, and administered via the oral route, suggesting that the composition of Bakken would be equally compatible inside of a capsule.
With respect to claim 2, Bakken indicates that fecal samples can be processed by, at least, filtering them. See page 287, right column, section c.
With respect to claim 5, although Bakken does suggest that the time for processing could take more than a day, Bakken states that it should be processed and administered the day it was collected. See page 286, left column, “Fecal bacteriotherapy” section, first paragraph; page 287, right column, section c and Table 3. Specifically, based upon Table 3, if providing the bacteriotherapy for the oral route (upper GI tract), it would be obvious to process the fecal sample in the first day.
With respect to claim 6, Borody teaches an enteric coating. See page 7, third paragraph.
With respect to claims 7 and 12, as discussed above, Bakken teaches steps that align with the claimed steps, and although it is stated that the composition can be 
With respect to claim 8, Bakken teaches a step of filtering the fecal sample. 
With respect to claim 11, although Bakken does suggest that the time for processing could take more than a day, Bakken states that it should be processed and administered the day it was collected. See page 286, left column, “Fecal bacteriotherapy” section, first paragraph; page 287, right column, section c and Table 3. Specifically, based upon Table 3, if providing the bacteriotherapy for the oral route (upper GI tract), it would be obvious to process the fecal sample in the first day.
With respect to claim 13, Borody teaches an enteric coating.
With respect to claims 14 and 15, Bakken indicates that samples can be stored in a frozen state. See page 288, left column, first paragraph. This would suggest that the composition can be predictably frozen in a freezer or other refrigeration device. 
With respect to claim 17, Bakken teaches storing the samples at -20ºC. See page 287, right column, last paragraph.
With respect to claim 18, as discussed above in the rejection of claim 1, Bakken teaches the claimed composition. Borody teaches an enteric-coating on a capsule.
Claims 3, 4, 9, 10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakken (Anaerobe, 15, 285-289, 2009 [IDS Reference]) Borody (WO 02/07741) and Aye, et al (Food and Chemical Toxicology, 48, 1905-1912, knows that cryogenic freezing of biological samples requires a cryoprotectant in order to provide for viable samples upon thawing.
Although Aye provides for a method of cryogenically freezing oocytes, Aye explicitly states that the glycols ethylene glycol, and propylene glycol are conventionally used cryoprotectants. See page 1906, left column, first [incomplete] paragraph. Since the list of conventionally used cryoprotective agents is extremely small, and these agents are widely used, the ordinary artisan would wholly be capable of choosing a glycol, and find its use to be obvious and predictable in any cryopreservation methods, including in the cryopreservation methods suggested in Bakken.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakken (Anaerobe, 15, 285-289, 2009 [IDS Reference]) Borody (WO 02/07741) and Roesch (The Open Microbiology Journal, 3, 40-46, 2009). See the discussion of Bakken and Borody above. Although Bakken clearly states that the sample can be stored at sub-zero temperatures, including -20ºC, Bakken does not explicitly state that the sample can be stored over dry ice. It should be noted that dry ice is the colloquial term for the solid form of carbon dioxide. This solid form sublimates at about -78.5ºC, suggesting that if the prior art reaches this temperature the limitation should be met, since it appears clear from the instant specification that the dry ice is used for cooling, and not . 
When considering the prior art, Roesch provides for a study that shows the optimal time to freeze a processed fecal sample to a temperature of -80ºC. See page 40, “Abstract” section and “Sample Collection, Experimental Design, and DNA Extraction” section. Based upon the fact that Roesch does not even appear to consider any other storage temperatures would suggest to the ordinary artisan that -80ºC is a routinely used temperature for the storage of fecal-derived bacterial samples, and this would have been obvious to said ordinary artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651